                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :

               v.                            :       CRIMINAL NO. 19-356

ANDREW M. BERKOWITZ                          :


                    GOVERNMENT=S MOTION FOR HEARING
               REGARDING ATTORNEY CONFLICTS OF INTEREST

       The United States seeks a hearing with respect to conflicts of interest faced by Richard Q.

Hark, Esq., who represents defendant Andrew M. Berkowitz (“Berkowitz”). 1 The conflict arises

as a result of Mr. Hark’s prior representation of Thomas S. Fossile (“Fossile”), who will be

charged as a coconspirator in Berkowitz’s fraud scheme. Mr. Hark recently represented Fossile

in a criminal matter in The Pennsylvania Court of Common Pleas 2 that involves conduct

substantially related to the charges against Berkowitz.

       Accordingly, the government believes that this Court may find it necessary, upon

conducting the required inquiry, to disqualify Mr. Hark in this matter.

       I.      Case Background

       On June 25, 2019, 3 Berkowitz was charged by indictment with 19 counts of health care




       1
                As a professional courtesy, the government=s attorneys provided Mr. Hark with an
opportunity before filing this motion to review a draft of the motion and determine for himself
whether he believed recusal was warranted. Mr. Hark reviewed the motion and advised that he
will object to disqualification.
        2
                Case No. MC-51-CR-0012132-2019. See EXHIBIT 1.
        3
                When he was arrested on these charges on June 27, 2019, Berkowitz advised
federal agents that he was represented by Mr. Hark. Although Mr. Hark was out of town at the
time, he negotiated by phone with government counsel to secure conditions for Berkowitz’s
release. Mr. Hark officially entered his appearance at Berkowitz’s arraignment on July 18, 2019.
fraud, in violation of 18 U.S.C. § 1347, and 23 counts of distribution of controlled substances, in

violation of 21 U.S.C. § 841. 4

        As alleged in the indictment, Berkowitz perpetrated a sophisticated, multi-year health

care fraud scheme which involved the submission of thousands of fraudulent claims to

government health care benefit programs and private insurance providers (collectively

“insurers”). In furtherance of the fraud scheme, Berkowitz also secured tacit approval from “pill-

seeking” patients to submit excessive claims to their insurers in exchange for medically

unnecessary prescriptions for Oxycodone, a dangerous and highly addictive opioid with a high

street value.

        Berkowitz operated a medical practice under the name A+ Pain Management (“A+”)

located at 10745 Haldeman Avenue, Philadelphia, PA 19116. At A+, Berkowitz held himself out

as a specialist in pain management and addiction treatment medicine. Berkowitz owned Bucks

Philadelphia Medical Care Group Ltd. (“BPMCG”) and Tri-County Healthcare Institute LLC

(“Tri-County”), which he used to submit claims to insurers for services purportedly rendered at

A+.

        In 2014, Berkowitz began operating BPMCG as a non-pharmacy dispensing site

(“NDS”). A physician with a registered NDS is permitted to dispense prescriptions on-site at the

physician’s office. Insurers would pay for prescription drugs dispensed by a NDS if the

medication was necessary to diagnose or treat an illness, injury, condition, disease, or its

symptoms, and met accepted standards of medicine.




        4
               The government expects to supersede the indictment to charge Berkowitz with
conspiracy to commit health care fraud and related crimes.
                                                2
       Berkowitz bought wholesale quantities of inexpensive generic brands of prescription

drugs, such as topical analgesics, muscle relaxers, anti-inflammatories, and Schedule IV

controlled substances indicated for pain, anxiety, and insomnia, which he stocked at A+.

Berkowitz dispensed so-called “goodie bags” of these prescription drugs to virtually every A+

patient whose insurer covered the drugs. Berkowitz billed insurers at a significant mark-up for

the drugs he dispensed to A+ patients.

       Each “goodie bag” included a combination of prescription drugs, typically (1) topical

analgesics, such as Relyyt and/or Lidocaine; (2) muscle relaxers, such as Chlorzoxazone and/or

Cyclobenzaprine; (3) anti-inflammatories, such as Celecoxib and/or Nalfon; and/or (5) Schedule

IV controlled substances, such as Tramadol for pain, and/or Eszopiclone and Quazepam for

insomnia and anxiety. Berkowitz could clear more than $4,000 in profit on each “goodie bag” he

dispensed.

       From on or about August 1, 2014 through on or about May 30, 2019, the government

estimates that Berkowitz, with the assistance of others, defrauded insurers by at least $3.2

million for medically unnecessary “goodie bag” drugs. Berkowitz also obtained payments for

services not rendered to A+ patients.

       II.     Thomas Fossile

       After Berkowitz’s arrest, additional evidence was uncovered showing that some A+

employees were involved with Berkowitz in perpetrating the scheme. Fossile, who was

responsible for managing the “goodie bag” program for Berkowitz, was quickly identified as a

likely coconspirator. Fossile proffered with government counsel on July 30, 2019 and August 21,

2019 at the United States Attorney’s Office in Philadelphia.


                                                 3
       According to Fossile, Berkowitz submitted fraudulent claims for “goodie bag” drugs,

including claims to Fossile’s insurer. After Fossile’s insurer unknowingly paid the fraudulent

claims, he and Berkowitz shared the proceeds. In addition, Berkowitz paid Fossile to recruit

other participants in the “goodie bag” scheme. Fossile recruited at least 15 individuals for whom

Berkowitz submitted fraudulent claims for “goodie bags.” Berkowitz paid Fossile a kickback of

approximately 50% of the proceeds paid by insurers for claims submitted for Fossile’s recruits.

Fossile generated fraudulent “goodie bag” claims for Berkowitz of approximately $1,220,206.

       Fossile also stated that “goodie bags” were billed to insurers but never actually dispensed

to patients. Fossile stored billed but not dispensed drugs in his car in order to periodically

dispose of the drugs offsite. On May 7, 2019, Fossile and his vehicle were searched by police

following a traffic stop in Philadelphia. Police recovered 72 bags of heroin; eight of Berkowitz’s

blank prescription slips; an Oxycodone prescription from Berkowitz for Fossile; and a large box

containing bulk prescription drugs, including Schedule IV controlled substances. The drugs in

the box were prescribed by Berkowitz to various unknown individuals. 5 Fossile was arrested and

charged with Possession with Attempt to Distribute Controlled Substances. 6

       Fossile said he immediately contacted Berkowitz to alert him that the police found the

discarded prescription drugs in his car. Fossile was afraid Berkowitz would fire him for being

arrested with heroin, so Fossile led Berkowitz to believe that he was arrested for illegally

possessing Berkowitz’s prescription drugs. According to Fossile, Berkowitz reacted angrily to

the news. Berkowitz directed Fossile to an attorney, Mr. Hark, to represent him. According to



       5
               See Exhibit 2 Police Arrest Report.
       6
               The Philadelphia District Attorney withdrew all charges on July 15, 2019 citing
lack of prosecution, witness failed to appear.
                                                4
Fossile, Berkowitz paid Mr. Hark’s fees. Although he discussed the complete circumstances of

his arrest with Mr. Hark, Fossile was emphatic that Berkowitz be kept in the dark about his

heroin use.

       On May 15, 2019, Mr. Hark entered his appearance in Fossile’s case. He accompanied

Fossile to a preliminary hearing on June 13, 2019. Because the Commonwealth was not ready to

proceed, the matter was continued to July 15, 2019. On July 2, 2019 7, Mr. Hark told Fossile he

would no longer represent him and that Mr. Kramer, whom Fossile had not met, would take over.

       III.    Principles of Law

       The Sixth Amendment guarantees a criminal defendant the right to effective assistance of

counsel. U.S. Const. Amend. VI. It is well-settled that the Sixth Amendment guarantees

encompass the right to be represented by one’s counsel of choice. Powell v. Alabama, 287 U.S.

45, 53 (1932). The right to counsel of choice gives a defendant control over his defense. United

States v Moscony, 927 F.2d 742, 748 (3d Cir. 1991). Thus, there is a presumption in favor of

defendant’s choice of counsel. United States v. Stewart, 185 F. 3d 112, 121 (3d Cir. 1999).

       However, the defendant’s right to counsel of his choice is not absolute. The defendant’s

counsel can be disqualified by the court if the attorney has an actual conflict or a serious

potential for conflict in representing the defendant. Wheat v. United States, 486 U.S. 153, 164




       7
                On or about June 30, 2019, the government’s attorney alerted Mr. Hark to the
potential conflict. Mr. Hark denied that he faced a conflict and he continued to represent Fossile
and Berkowitz. On July 2, 2019, the government sent Mr. Hark a target letter for Fossile to
which Mr. Hark swiftly responded stating he did not represent Fossile on the federal matter.
Minutes later Mr. Hark advised that Max Kramer, Fossile’s current counsel, would be retained.
On July 3, 2019, Mr. Kramer entered his appearance in Fossile’s state case.


                                                  5
(1988). “An attorney has an actual, as opposed to a potential, conflict of interest when, during the

course of the representation, the attorney’s and defendant’s interests diverge with respect to a

material factual or legal issue or to a course of action.” United States v. Schwarz, 283 F.3d 76, 91

(2d Cir. 2002). An attorney has a potential conflict of interest if “the interests of the defendant

may place the attorney under inconsistent duties at some time in the future.” United States v.

Kliti, 156 F.3d 150, 153 n.3 (2d Cir. 1998). Generally, waiver is appropriate for conflicts that the

court considers to be “a lesser [actual] or only a potential conflict.” United States v Perez, 325 F.

3d 115, 125 (2d Cir. 2003).

        When a conflict of interest is identified, the trial court must determine whether a

defendant’s consent to, and waiver of, the conflict is permissible and appropriate. The Third

Circuit has set forth the standard by which a district court must determine whether

disqualification of counsel for a defendant in a criminal case is warranted. Moscony, 927 F.2d

742 (3d Cir. 1991). To make this determination, the Court must balance three important rights.

First, under the Sixth Amendment to the United States Constitution, a criminal defendant is

entitled to effective assistance of counsel. Id.at 748. Included within this right is the right to

representation that is free of conflicts of interest. Id. Counsel’s undivided loyalty is necessary to

ensure that counsel advocates his client’s case fully and without reservation. Id. Second, a

defendant has a presumptive right to counsel of his choice; this right also derives from the Sixth

Amendment right to effective assistance of counsel. Id. Finally, against the defendant’s Sixth

Amendment rights, the Court must balance ethical rules of conduct that govern the legal

profession and certain concerns that are necessary to preserve the institutional integrity of the

courts and the adversarial process. Id.


                                                   6
        Clearly, to disqualify a defendant’s counsel of choice is a serious matter. But unless the

decision was entirely arbitrary, a trial court’s determination to disqualify counsel is afforded

deference. United States v. Voigt, 89 F.3d 1050, 1074 (3d Cir. 1996). As long as the Court makes

a reasoned determination on the basis of a fully prepared record, its decision will not be deemed

arbitrary. Id. Where the decision is not arbitrary, that is, it is based on a review of the proper

factors, the decision of the district court is subject to review only for abuse of discretion. Id.

        IV.     Conflicts Faced by Attorney Richard Q. Hark

        The full extent of the seemingly intertwined relationships between Mr. Hark, Berkowitz,

and Fossile is unclear, but the information above suffices to illustrate the ethical tangle presented

here. In summary, Mr. Hark previously represented Fossile, who is Berkowitz’s coconspirator

and soon to be codefendant, in a substantially related matter. During his representation, Mr. Hark

learned confidential information about Fossile’s drug use and information about his role in the

prescription drug scheme. Indeed established precedent demonstrates that such conflicts may

warrant judicial correction.

        Many cases confirm the propriety of disqualification where the conflicts are similar to

this case. In Wheat, the Supreme Court held that the trial court did not abuse its discretion in

refusing to permit defendant Wheat to be represented by an attorney who represented a co-

defendant at an earlier trial, and another co-defendant who pled guilty, even though all three

defendants purported to waive any conflict. With respect to the latter defendant, Bravo, who may

have been called as a government witness at the later trial of defendant Wheat, the Court stated

that the attorney, “because of his prior representation of Bravo, would have been unable ethically

to provide that cross-examination.” Id. at 164. The Third Circuit has emphasized the duty of the


                                                   7
attorney not to represent the defendant if the representation was adverse to either the defendant

or the witnesses. Citing Wheat, the Court declared:    “Conflicts of interest arise whenever an

attorney’s loyalties are divided . . . and an attorney who cross-examines former clients inherently

encounters divided loyalties.” Moscony, 927 F.2d at 750.

       While presently Mr. Hark appears to face a potential conflict, an actual conflict would

emerge should Berkowitz proceed to trial. Mr. Hark’s loyalties would clearly be divided between

Berkowitz and Fossile. He would be required to cross-examine a former client using privileged

information obtained during his representation, or refrain from aggressive cross-examination

because of his duty to that client. Vigorous cross-examination is the bedrock of our adversarial

system. Fossile is entitled to have Mr. Hark’s loyalty, and Berkowitz is entitled to have an

attorney who would vigorously cross-examine Fossile.

       There is also the potential for the jury to learn that Mr. Hark is personally familiar with

Fossile and previously represented him. If it became known that Berkowitz paid Mr. Hark to

represent Fossile, because Berkowitz’s own interests were at stake as a result of Fossile’s arrest,

the jury might see counsel, and thus Berkowitz, as duplicitous putting them both in a negative

light. If this were to occur, Berkowitz would be deprived of the shield that conflict-free counsel

would provide.

       It is axiomatic that an attorney owes a continuing duty of loyalty to a former client, not to

prejudice the client or reveal its confidences. A lawyer’s duty to protect his client’s confidences

even survives the client’s death. Swidler & Berlin, 524 U.S. 399, 410-11 (1998).

       The Court in Voigt recognized the need for disqualification where an attorney’s loyalties

are divided. Voigt at 1078-79. There, defendant Voigt was charged with engineering an advance


                                                8
fee fraud, under the auspices of the bogus “Euro-American Money Fund Trust.” The district

court disqualified an attorney who had represented both the Trust and a co-defendant of Voigt in

responding to grand jury subpoenas. The Third Circuit concluded: “Since there was a strong

possibility that [co-defendant] Anderskow might face cross-examination by a former attorney,

there was a serious potential for a conflict of interest which, notwithstanding Voigt’s attempt to

downplay it on appeal, warranted disqualification.” Id. at 1078.

       In yet another decision, the Court held that the district court properly rejected waivers

and disqualified attorneys in a criminal case who had previously represented various parties to a

related civil action who became government witnesses in the criminal prosecution; the Court

held that the attorneys’ participation as part of a team of attorneys required to cross-examine

their former clients created a scenario of inherently divided professional loyalties. Stewart, 185

F.3d at 121. See also United States v. Moses, 58 Fed. Appx. 549, 553-55 (3d Cir. 2003) (not

precedential) (district court did not abuse its discretion in disqualifying attorney who would be in

position of cross-examining former client).

       The decision in United States v. Provenzano, 620 F.2d 985 (3d Cir. 1980), is also

significant. There, the district court disqualified an attorney who, in an earlier murder case, had

represented a person who would be a witness at trial. “Eisenberg would be in a conflict of

interest situation between the duty of vigorous representation of Thomas Andretta and the duty

of loyalty to Picardo, since confidences relating to Picardo’s murder conviction and events of

that period would be useful to impeach him as a witness against Thomas Andretta.” Id. at 1004.

Notably, the Third Circuit held that an attorney’s access to privileged information of a former

client is “conclusively presumed,” as the court may not inquire into such matters. Id. at 1005.


                                                9
       The Pennsylvania Rules of Professional Conduct which apply in this Court, while not

dispositive, are consistent.   Rule 1.7 provides:

       (a) Except as provided in paragraph (b), a lawyer shall not represent a client if the
       representation involves a concurrent conflict of interest. A concurrent conflict of interest
       exists if:

               (1) the representation of one client will be directly adverse to another client; or
               (2) there is a significant risk that the representation of one or more clients will be
               materially limited by the lawyer’s responsibilities to another client, a former client
               or a third person or by a personal interest of the lawyer.

       (b) Notwithstanding the existence of a concurrent conflict of interest under paragraph (a),
       a lawyer may represent a client if:

               (1) the lawyer reasonably believes that the lawyer will be able to provide
               competent and diligent representation to each affected client;
               (2) the representation is not prohibited by law;
               (3) the representation does not involve the assertion of a claim by one client
               against another client represented by the lawyer in the same litigation or other
               proceeding before a tribunal; and
               (4) each affected client gives informed consent.

Rule 1.9(a) adds:

       A lawyer who has formerly represented a client in a matter shall not thereafter
       represent another person in the same or a substantially related matter in which that
       person’s interests are materially adverse to the interests of the former client unless the
       former client gives informed consent.

Thus, according to Rule 1.9(a), Berkowitz and Fossile would have to waive their right to

conflict-free counsel to allow Mr. Hark to remain in the case. However, a waiver of that kind

appears presumptively inconsistent with individual self-interest. A conflict cannot be waived

“if, in the circumstances of the case, the conflict is of such a serious nature that no rational

defendant would knowingly and intelligently desire that attorney’s representation.” Schwarz,

283 F.3d at 95.



                                                 10
       Even if the parties were willing to waive the conflict, this would not end the inquiry.

Despite the ability of affected clients to waive a concurrent conflict of interest, the Supreme

Court has stated that a trial court “[has] an independent interest in ensuring that criminal trials

are conducted within the ethical standards of the profession and that legal proceedings appear

fair to all who observe them.” Wheat, 486 U.S. at 160. Because of this independent interest,

district courts “must be allowed substantial latitude in refusing waivers of conflicts of

interest” in both instances where actual or potential conflicts exist. Id.at 163. In this regard,

the Third Circuit stated,

       Usually, the various rights and duties of the attorney clash when a defendant
       seeks to waive his right to conflict-free representation in circumstances in
       which the counsel of his choice may have divided loyalties due to
       concurrent or prior representation of . . . a co-conspirator[] or a government
       witness. Such a waiver, however, does not necessarily resolve the matter, for
       the trial court has an institutional interest in protecting the truth-seeking
       function of the proceedings over which it is presiding by considering
       whether the defendant has effective assistance of counsel, regardless of any
       proffered waiver. Moreover, to protect the critically important candor that
       must exist between client and attorney, and to engender respect for the court
       in general, the trial court may enforce the ethical rules governing the legal
       profession with respect both to client-attorney communications and
       to conflict-free representation, again regardless of any purported waiver.
       Finally, the court has an independent interest in protecting a fairly-rendered
       verdict from trial tactics that may be designed to generate issues on appeal.

Moscony, 927 F.2d at 749.

       As noted earlier, Mr. Hark’s loyalties would be deeply divided. Thus, the

improprieties of the conflicts in this case are a basic matter of fiduciary duty and the principle

of the ethical rule that attorneys must avoid even the appearance of impropriety.




                                                 11
       V.      Conclusion

       For all of the reasons stated above, the government respectfully requests that the Court

hold a hearing to address the conflicts of interest in the representation of Berkowitz and, if the

facts set forth in this memorandum are found, disqualify Mr. Hark in this matter.

                                              Respectfully submitted,

                                              WILLIAM M. MCSWAIN
                                              United States Attorney


                                              /s M. Beth Leahy
                                              M. Beth Leahy
                                              Anthony D. Scicchitano
                                              Assistant United States Attorneys




                                                12
                              CERTIFICATE OF SERVICE

I hereby certify that this pleading was electronically filed, and was thus served on this date

upon defense counsel below:

                                       Richard Q. Hark



                                      /s M. Beth Leahy
                                      M. Beth Leahy
                                      Assistant United States Attorney

Dated: September 4, 2019
